12-3763
         Zheng v. Holder
                                                                                       BIA
                                                                               A077 644 974
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       YONG GUI ZHENG,
14                Petitioner,
15
16                         v.                                   12-3763
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Michael Brown, Law Office of Michael
24                                     Brown, PC, New York, NY.
25
 1   FOR RESPONDENT:       Stuart F. Delery, Acting Assistant
 2                         Attorney General; Cindy S. Ferrier,
 3                         Assistant Director; Tracie N. Jones,
 4                         Trial Attorney, Office of
 5                         Immigration Litigation, Civil
 6                         Division, United States Department
 7                         of Justice, Washington, D.C.
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   decision of the Board of Immigration Appeals (“BIA”), it is

10   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

11   review is DENIED.

12       Yong Gui Zheng, a native and citizen of the People’s

13   Republic of China, seeks review of a September 11, 2012,

14   decision of the BIA denying his motion to reopen.     In re

15   Yong Gui Zheng, No. A077 644 974 (B.I.A. Sep. 11, 2012).       We

16   assume the parties’ familiarity with the underlying facts

17   and procedural history of this case.     We review the BIA’s

18   denial of a motion to reopen for abuse of discretion.     See

19   Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

20       There is no dispute that Zheng’s 2012 motion to reopen,

21   filed almost ten years after the agency’s final order, was

22   untimely.   See 8 U.S.C. § 1229a(c)(7); 8 C.F.R.

23   § 1003.2(c)(2).     To the extent Zheng contends that the time

24   and numerical limitations do not apply because his motion

25   was “based on changed circumstances arising in” China,



                                     2
 1   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii),

 2   his arguments are unpersuasive.

 3       The basis of Zheng’s motion to reopen – his renewed

 4   claim for asylum based on his newly commenced practice of

 5   Falun Gong in the United States – is a change in personal

 6   circumstances arising in the United States, not a change of

 7   conditions arising in China.   See Yuen Jin v. Mukasey, 538

 8 F.3d 143, 155 (2d Cir. 2008); Wei Guang Wang v. BIA, 437

 9 F.3d 270, 273-74 (2d Cir. 2006).   Moreover, as Zheng did not

10   submit evidence to establish country conditions in China

11   either at the time of his initial merits hearing in 2001, or

12   at the time he requested reopening, the BIA did not err in

13   concluding that he failed to demonstrate changed conditions

14   since the time of his last hearing.   See Matter of S-Y-G-,

15   24 I&N Dec. 247, 253 (BIA 2007); see also Jian Hui Shao v.

16   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

17       Furthermore, even if this Court were to find that an

18   alien could establish a change in country conditions based

19   on a foreign government’s newfound awareness of his personal

20   circumstances, the BIA reasonably declined to credit Zheng’s

21   evidence that Chinese officials were aware of his practice

22   of Falun Gong, as the only evidence of the government’s


                                    3
 1   awareness came through Zheng’s mother, who the BIA found

 2   unreliable.   Indeed, Zheng’s mother’s unauthenticated

 3   statement describing how village officials became aware of

 4   Zheng’s practice and delivered village notices to her

 5   demanding that Zheng cease his practice, was questionable

 6   for a number of reasons: (1) it asserts that Zheng’s mother

 7   is illiterate and that an unidentified third party wrote the

 8   letter; (2) despite the claims of illiteracy, it indicates

 9   that Zheng’s mother could read the signs and slogans on the

10   photographs the village committee showed to her; and (3) it

11   relies on Zheng’s prior family planning based asylum claim

12   as true, even though that claim was found not credible, and

13   Zheng made no attempts to explain the prior adverse

14   credibility finding.   Accordingly, the BIA did not err in

15   declining to give probative weight to Zheng’s mother’s

16   statement, or the village notices she forwarded.   See Qin

17   Wen Zheng v. Gonzales, 500 F.3d 143, 149 (2d Cir. 2007)

18   (concluding that the BIA did not abuse its discretion in

19   declining to credit an unauthenticated village notice where

20   the petitioner’s credibility had already been called into

21   question); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
22   315, 342 (2d Cir. 2006) (finding that the weight afforded to


                                   4
 1   an applicant’s evidence in immigration proceedings lies

 2   largely within the discretion of the agency).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    5